PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,762,224
Issue Date: September 1, 2020
Application No. 15/108,150
Filing or 371(c) Date: 24 Jun 2016
For: 	DOCUMENT PROVIDING METHOD AND APPARATUS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request filed March 2, 2021 which is being treated as a request under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.



/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.